Matter of Elvin M. (2014 NY Slip Op 07442)





Matter of Elvin M.


2014 NY Slip Op 07442


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


13373

[*1] In re Elvin M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kristin M. Helmers of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about November 21, 2013, which denied appellant's application to seal the record of his prior adjudication as a juvenile delinquent, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's Family Court Act § 375.2 sealing application. Given the seriousness of the underlying crimes, and appellant's participation in a gang assault while on probation, the interest of justice would not be served by sealing these records (see Matter of Rosa R., 68 AD3d 407 [1st Dept 2009]; Matter of Carlton B., 268 AD2d 368 [1st Dept 2000]). Appellant's interests are adequately protected by the automatic general confidentiality of Family Court proceedings (see Family Ct Act §§ 166; 380.1), and the additional remedy of sealing these records could potentially impede their use by law enforcement agencies for legitimate purposes in the event appellant engages in further criminal activity.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK